 

 

UNITED STATES DISTRICT COURT | ATS Sn
SOUTHERN DISTRICT OF NEW YORK 1 r
Santiago Hernandez, et al yi
antiago rlemandez, ef di., i - a kangal”
~ JAN 12 2020 _
Plaintiffs, boris ce
19-cv-7976 (AJN)
—V—

ORDER
San Marino at Soho Incorporated, et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

Pursuant to the stipulation dated December 12, 2019, Dkt. No. 15, Defendants’ deadline
to appear and answer, move, or otherwise respond to the Complaint was January 13, 2020. As of
the date of this Order, Defendants have neither appeared nor responded to the Complaint. The
Court extends Defendants’ time to respond to the Complaint to January 22, 2020. If Defendants
fail to do so, Plaintiffs must then seek a certificate of default and move for default judgment by
February 12, 2020 pursuant to Rule 3.L of the Court’s Individual Practices in Civil Cases.
Furthermore, the Court adjourns the initial pre-trial conference currently scheduled for January
17, 2020 to February 7, 2020 at 3:00 p.m. Since Defendants have not yet appeared, Plaintiffs are
ordered to serve this Order on Defendants within two (2) business days of its issuance and file

proof of service on the docket.

Dated: January iW 2020
New York, New York

   

 

“ALISON J. NATHAN
United States District Judge

'
{
I
}
7
ye
{

sj

3

 
